UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------x

 UNITED STATES OF AMERICA                        INDICTMENT

              - v. -                             19 Cr.

 RAUL POLANCO, and
 JUAN DAVID DUTAN,

              Defendants.

 ----------------x



                                     COUNT ONE

                            (Narcotics Conspiracy)

        The Grand Jury charges:

        1.   From in or around March 2019, to in or around December

2019,    in the Southern District of New York and elsewhere,              RAUL

POLANCO and JUAN DAVID DUTAN, the defendants, and others known and

unknown,     intentionally     and    knowingly     did   combine,   conspire,

confederate, and agree together and with each other to violate the

narcotics laws of the United States.

        2.   It was a part and an object of the conspiracy that RAUL

POLANCO and JUAN DAVID DUTAN, the defendants, and others known and

unknown, would and did distribute and possess with the intent to

distribute controlled substances, in violation of Title 21, United

States Code, Section 841(a) (1).

        3.   The controlled substances           that RAUL POLANCO and JUAN

DAVID DUTAN, the defendants, conspired to distribute and possess
with the intent to distribute were:                   (a)    40 grams and more of

mixtures    and      substances       containing      a     detectable        amount    of

fentanyl,   in violation of Title 21, United States Code,                        Section

84l(b) (1) (B);     and     (b)   mixtures      and     substances      containing       a

detectable amount of oxycodone, in violation of Title 21, United

States Code, Section 84l(b) (1) (C).

                 (Title 21, United States Code, Section 846.)

                              FORFEITURE ALLEGATION

      4.    As a result of committing the offense alleged in Count

One of this Indictment,             RAUL POLANCO and JUAN DAVID DUTAN,                 the

defendants, shall forfeit to the United States, pursuant to Title

21,   United      States    Code,     Section    853,       any   and   all    property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offense and any and all property

used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, said offense,                    including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offense.

                           Substitute Assets Provision

      5.    If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

            a.      cannot be located upon the exercise of due
                    diligence;

            b.      has been transferred or sold to, or deposited
                    with, a third person;

                                          2
            c.    has been placed beyond the jurisdiction of the
                  Court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which
                  cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,     Section   853 {p),   to seek forfeiture   of any other

property of the defendants up to the value of the above forfeitable

property.

            {Title 21, United States Code, Section 853.)




                                               States Attorney




                                      3
   Form No. USA-33s-274            (Ed.   9-25-58)




         UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK


              UNITED STATES OF AMERICA

                           v.

                 RAUL POLANCO, and
                  JUAN DAVID DUTAN

                                          Defendants.


                     INDICTMENT

                        19 Cr.

          ( 21 U. S . C . § § 8 41 and 8 4 6 . )

               GEOFFREY S. BERMAN
              United States Attorney



- ~ - - ~ /2-/1...,/2.-,;/;r
                     Foreperson




r ;l~J r/\J ,'c.,,f        ~,/4     1
(,,,C,v~ (_    ~s)1'cjn-ecl fo Tv½e. f-vit,vlo j
